As filed with the Securities and Exchange Commission on March 20, 2014 1933 Act File No. 1940 Act File No. 811-22953 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) xREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. oPost-Effective Amendment No. xREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 oAmendment No. Neuberger Berman Multi-Manager Income Fund Inc. (Exact name of Registrant as specified in charter) c/o Neuberger Berman Management LLC 605 Third Avenue New York, New York 10158-0180 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code: (212) 476-9000 Robert Conti, Chief Executive Officer Neuberger Berman Multi-Manager Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY10158 (Name and Address (Number, Street, City, State, Zip Code) of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D. C. 20006 (Names and Addresses of Agents for Service of Process) Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box …o It is proposed that this filing will become effective (check appropriate box) o when declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered(1)(2) Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) Shares of Common Stock Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. Includes 7,500 shares that may be offered by the Underwriters pursuant to an option to cover over-allotments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS [Neuberger Berman Logo] []shares Neuberger Berman Multi-Manager Income Fund Inc. Common Stock $[20.00] per share Investment Objective. Neuberger Berman Multi-Manager Income Fund Inc. (the “Fund”) is a newly organized, diversified, closed-end management investment company.The Fund’s investment objective is current income consistent with capital preservation and with reduced interest rate sensitivity, with a secondary objective of total return. Investment Strategies.The Fund seeks to achieve its investment objective by allocating its assets to multiple subadvisers that employ a variety of investment strategies focused on income-producing securities.NB Alternative Investment Management LLC (“NBAIM”) is responsible for identifying each subadviser and for determining the amount of Fund assets to allocate and reallocate to each subadviser (each a “Subadviser,” and collectively (including any future subadvisers), the “Subadvisers”).NBAIM allocates Fund assets to Subadvisers whose strategies NBAIM believes, when combined to form a single portfolio, can provide attractive risk-adjusted returns with reduced sensitivity to movements in interest rates and, in an effort to provide for overall investment diversification, with the aim of decreasing the Fund’s sensitivity to market fluctuations. NBAIM reviews a range of qualitative and quantitative factors when determining the allocations to Subadvisers, including each Subadviser’s investment style and historical performance, and the holdings in the Subadviser’s allocated assets. No Prior History. Because the Fund is newly organized, it has no performance history and its shares of common stock (“Common Stock”) have no history of public trading.The common stock of closed-end management investment companies frequently trades at a discount from its net asset value per share (“NAV”).The risk of Common Stock trading at such a discount may be greater for investors expecting to sell their shares relatively soon after completion of the public offering. (continued on following page) The Fund’s investment strategies and its expected use of leverage involve a high degree of risk. You could lose some or all of your investment.See “Risks” beginning on page []. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public Offering Price $[20.00] $[] Sales Load $[] $[] Estimated Offering Expenses(1) $[] $[] Proceeds to the Fund $[] $[] Total expenses of organization and the Common Stock offering paid by the Fund (which do not include the sales load) are estimated to be $[], which represents $0.0[_] per share of Common Stock issued.The Fund’s investment manager has agreed to pay organizational expenses and Common Stock offering costs of the Fund (other than sales load) that exceed $[] per share of Common Stock. The underwriters expect to deliver the Common Stock to purchasers on or about [], 2014. [UNDERWRITERS] [], 2014 The Fund expects to list its Common Stock on the [] under the symbol “[].” Investment Manager and Investment Adviser.Neuberger Berman Management LLC (“NBManagement”) will act as the Fund’s investment manager and NBAIM will act as the Fund’s investment adviser (collectively, the investment manager and the investment adviser are referred to as the “Manager,” as applicable).See “Management of the Fund.” As of [], 2014, Neuberger Berman and its affiliates had $[] billion in assets under management and continue an asset management history that began in 1939. Subadvisers.NBAIM currently intends to initially allocate assets for each investment strategy to the following subadvisers: Investment Strategy Subadviser Use of Leverage. The Fund is permitted to create investment leverage through the use of certain derivative transactions and may also obtain leverage using any form or combination of financial leverage instruments, including reverse repurchase agreements, borrowings, credit facilities such as commercial paper, and the issuance of shares of preferred stock or notes. ii Following the completion of the Fund’s initial public offering of Common Stock and subject to prevailing market conditions, the Fund currently intends to obtain leverage. The Fund reserves the right to use leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). Under the 1940 Act, the Fund may use leverage by issuing shares of preferred stock so long as after their issuance, their liquidation preference plus the aggregate amount of senior securities representing indebtedness, does not exceed 50% of the Fund’s capital, including the amounts obtained through leverage.Under the 1940 Act, the Fund may issue notes, borrow money or issue other debt securities in amounts up to 33 1/3% of the Fund’s capital, including the amounts obtained through leverage.If the Fund obtains leverage, fees and expenses with respect to the financial leverage instruments, including fees and expenses related to issuance and maintenance of the financial leverage instruments, will effectively be borne by the holders of Common Stock (“Common Stockholders”) and result in a reduction of the paid-in capital attributable to the Common Stock. Certain transactions are not subject to the leverage limitations of the 1940 Act, but may give rise to a form of leverage including, among others, certain derivative transactions, short sales, reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions. By using leverage, the Fund will seek to obtain a higher return for Common Stockholders than if the Fund did not use leverage.Leveraging is a speculative technique and there are special risks involved. There can be no assurance that a leveraging strategy will be used or that it will be successful during any period in which it is employed. See “Use of Leverage,” “Risks – Risks of Leverage” and “Risks – Derivatives Risk.” You should read this Prospectus, which contains important information about the Fund, before deciding whether to invest in the Common Stock, and retain it for future reference.A Statement of Additional Information (“SAI”), dated [], 2014, containing additional information about the Fund has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into, which means that it is legally considered a part of this Prospectus. The table of contents of the statement of additional information is on page [] of this prospectus.You may request a free copy of the SAI and our annual and semi-annual reports, as well as request other information or make stockholder inquiries, by calling 877-461-1899 or by writing to the Fund at [] or you may obtain a copy (and other information regarding the Fund) from the SEC’s web site (http://www.sec.gov). The Fund’s annual and semi-annual reports are also available on our website, free of charge, at []. The Common Stock is not a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and is not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. The underwriters may also purchase up to [] additional shares of Common Stock at the public offering price, less the sales load, within 45 days from the date of this Prospectus to cover over-allotments. iii You should rely only on the information contained or incorporated by reference into this Prospectus. The Fund has not, and the Underwriters have not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information you should not rely on it.The Fund is not, and the Underwriters are not, making an offer of these securities in any state where the offer is not permitted. The Fund’s business, financial condition, results of operation and prospects may have changed since the date of this Prospectus. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 75 THE FUND 77 USE OF PROCEEDS 77 THE FUND’S INVESTMENTS 77 USE OF LEVERAGE 92 INTEREST RATE TRANSACTIONS 96 RISKS 98 MANAGEMENT OF THE FUND PORTFOLIO TRANSACTIONS NET ASSET VALUE DISTRIBUTIONS DISTRIBUTION REINVESTMENT PLAN CLOSED-END FUND STRUCTURE DESCRIPTION OF SHARES ANTI-TAKEOVER AND OTHER PROVISIONS IN THE ARTICLES OF INCORPORATION REPURCHASE OF COMMON STOCK; TENDER OFFERS; CONVERSION TO OPEN-END FUND TAX MATTERS UNDERWRITING CUSTODIAN AND TRANSFER AGENT LEGAL OPINIONS TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Until [], 2014 (25 days after the date of this Prospectus), all dealers that buy, sell or trade the Common Stock, whether or not participating in this offering, may be required to deliver a Prospectus. This is in addition to the dealers’ obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. iv PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus and in the SAI.This summary does not contain all of the information that you should consider before investing in the Fund’s common stock.You should carefully read the entire Prospectus, including the documents incorporated by reference into it, particularly the section entitled “Risks,” and the SAI. The Fund Neuberger Berman Multi-Manager Income Fund Inc. (the “Fund”) is a newly organized, diversified, closed-end management investment company.See “The Fund.” The Offering The Fund is offering [] shares of common stock (“Common Stock”) at $[20.00] per share through a group of underwriters (the “Underwriters”) led by [].You must purchase at least [100] shares of Common Stock [($2,000)] in order to participate in the offering. The Fund has given the Underwriters an option to purchase up to [] additional shares of Common Stock to cover orders in excess of [] shares of Common Stock.Neuberger Berman Management LLC (“NB Management”) has agreed to pay organizational expenses and Common Stock offering costs of the Fund (other than the sales load) that exceed $[] per share of Common Stock.See “Underwriting.” Investment Objective The Fund’s investment objective is current income consistent with capital preservation and with reduced interest rate sensitivity, with a secondary objective of total return.There can be no assurance that the Fund’s investment objective will be achieved.The investment objective and, unless otherwise specified, the investment policies and limitations of the Fund are not fundamental.Any investment objective, policy or limitation that is not fundamental may be changed by the Fund’s board of directors (the “Board” or the “Board of Directors”) without stockholder approval.See “The Fund’s Investments.”The Fund does not currently intend to change its investment objective.The Fund currently anticipates engaging in active and frequent trading to achieve its investment objective. Investment Strategies The Fund seeks to achieve its investment objective by allocating its assets to multiple Subadvisers that employ a variety of investment strategies focused on income producing securities.NBAIM is responsible for identifying each Subadviser and for determining the amount of Fund assets to allocate to each Subadviser.NBAIM allocates Fund assets to subadvisers whose strategies NBAIM believes, when combined to form a single portfolio, can provide attractive risk-adjusted returns with reduced sensitivity to movements in interest rates and, in an effort to provide for overall investment diversification, with the aim of decreasing the Fund’s sensitivity to market fluctuations. NBAIM reviews a range of qualitative and quantitative factors when determining the allocations to Subadvisers, including each Subadviser’s investment style and historical performance, and the holdings in each Subadviser’s allocated assets. The investment strategies that the Subadvisers will utilize involve investments in debt securities, including below investment grade debt securities (commonly known as “junk bonds”), which may include: (1) debt securities of corporations, partnerships, including master limited partnerships or limited liability companies that have economic characteristics substantially similar to master limited partnerships (collectively, “MLPs”), and other business entities,; (2) floating rate senior secured loans issued in U.S. dollars by U.S. and foreign corporations, partnerships and other business entities, as well as interests in loans arranged by banks and other financial institutions (“Bank Loans”);(3) debt securities of governments as well as their agencies and/or instrumentalities; (4) collateralized loan obligations (CLOs) and asset-backed securities. The Fund may also invest in: (1) equity securities of companies of any market capitalization, which may include common and preferred stocks, convertible securities, rights and warrants to purchase common stock, depositary receipts, real estate investment trusts (“REITs”), and exchange-traded funds (“ETFs”); and (2) foreign currencies. In addition, the Fund may use derivatives, which may include, among others: (1) futures contracts based on indices, currencies and/or government bonds; (2) swaps, such as credit default swaps, total return swaps and/or interest rate swaps; (3) call and put options on securities and indices including writing (selling) calls against positions in the portfolio (“covered calls”) or writing (selling) puts on securities and indices; and (4) forward currency contracts.The Manager or a Subadviser may use any of these derivatives for hedging or investment purposes.They may be used, for example, in an effort to gain exposure to a security, market segment, strategy or a customized basket of reference assets selected by the Manager, a Subadviser or a third party or to enhance returns or manage and/or adjust the risk profile of the Fund or the risk of individual positions.Futures contracts on currencies and foreign currency forwards, however, will primarily be used for hedging purposes.A Subadviser may choose not to hedge its positions or otherwise use derivatives. NBAIM currently intends to initially allocate the Fund’s assets among the following strategies: Credit Long/Short: This strategy primarily involves taking long and/or short positions in fixed-income corporate securities that are typically below investment grade (commonly called “junk bonds”).Below investment grade securities are defined by the Fund as those debt securities that, at the time of investment, are rated BB or lower by Standard & Poor’s, Ba or lower by Moody’s Investors Service, or comparably rated by at least one independent credit rating agency or, if unrated, deemed by the subadvisers to be of comparable quality.A Subadviser employing this strategy will take long 2 positions that it believes offer the potential for attractive returns and in the aggregate have the potential to outperform the market, as represented by an appropriate index.A Subadviser employing this strategy will take short positions that it believes in the aggregate have the potential to underperform the market, as represented by that same index. A Subadviser also may take long and/or short positions in a broad range of investments, including, but not limited to, common stock, preferred stock, convertible debt, loans (including collateralized loan obligations), loan participations, trade claims, non-U.S. securities, private placements and credit default swaps. Additionally, a Subadviser employing the above strategies may seek to identity investment opportunities that are the result of corporate reorganizations or other event driven opportunities. Within the broader category of credit long/short investing, certain Subadvisers may invest all or a portion of the assets they are allocated in certain types of credit long/short strategies, including the following. Distressed Investing: This strategy involves taking long and/or short positions in the securities of companies experiencing financial or operational difficulties of the sort that often lead to bankruptcies or corporate reorganizations.A Subadviser employing this strategy may focus its investments on any type of security in a company’s capital structure that it believes to be undervalued and presents opportunity for gain. Therefore, investments may include equity securities and debt securities, including Bank Loans, trade claims mezzanine debt and other debt instruments as well as trade claims, joint ventures or other pooled investments. A Subadviser employing this strategy may also focus primarily on debt securities of companies experiencing financial or operational difficulties or that have or are expected to default. The debt securities of these companies generally trade at a substantial discount to par value, which may not always reflect a careful analysis of the companies’ assets or prospects. A Subadviser employing this strategy may utilize its experience in the bankruptcy process by attempting to take advantage of: (1) incorrect valuations by investors between the current price and a Subadviser’s estimate of the value of the debt, based in part on the Subadviser’s involvement in the bankruptcy process; and (2) price disparities in relation to securities the Subadviser believes are comparable. Capital Structure Arbitrage: This strategy involves taking long and/or short positions in different securities within a single company’s capital structure (e.g., long senior notes and short subordinated bonds).This type of investing involves the determination by a Subadviser that the market is mispricing different classes of securities relative to one another, so the Subadviser establishes a short position in the security thought to be overvalued and a long position in the security thought to be undervalued in an effort to realize gains. MLP and Energy Company Credit:This strategy involves taking long and/or short positions in debt securities, including below investment-grade debt, and may also involve investing in preferred stock, including mandatorily redeemable preferred stock, of MLPs and of other companies involved in the energy industry, including companies involved in shipping and other transportation companies, coal companies and of companies in other related or similar industries or sectors.A Subadviser employing this strategy may focus these investments on 3 securities issued by“upstream” energy exploration and production companies but may also invest in such securities of “midstream” energy infrastructure-related companies, including MLPs, their affiliates and other energy infrastructure companies. Asset-backed Securities: This strategy takes long and/or short positions in asset-backed securities, including principally those asset-backed securities backed by commercial and residential mortgages.This may include public and private non-agency U.S. mortgage-backed securities, including private label mortgage securities, collateralized mortgage obligations and multi-class pass-through securities, stripped mortgage securities, adjustable rate mortgage securities and economic residuals and other mortgage-related products and assets.A Subadviser employing this strategy may also invest in asset-backed securities backed by auto loans, credit card debt, student loans, corporate loans and other collateral. These securities may pay fixed or variable rates of interest. While a Subadviser employing this strategy will primarily invest in asset-backed securities listed, traded or dealt in developed markets, it may also invest in securities listed, traded or dealt in other countries, including emerging markets countries. The asset-backed securities in which the Fund may invest may carry any rating, including below investment grade, and may include securities with no rating. Structured Corporate Credit:This strategy involves making investments in debt and equity tranches of structured corporate credit transactions.These structured corporate credit transactions are expected to include collateralized loan obligations (“CLOs”) and similar investments (collectively, “CLO Products”), credit default swaps (“CDS”) and other types of structured corporate credit products which may consist of or reference individual, indexed or portfolio corporate debt instruments or other assets.The structured corporate credit in which the Fund may carry any rating, including below investment grade, and may include those with no rating. A Subadviser employing this strategy may also take long or short positions in loans, debt securities, and common and preferred stock and may also utilize forward contracts and total return swaps on securities indices. NBAIM also may allocate the Fund’s assets to additional strategies in the future. Based on NBAIM’s ongoing evaluation of the Subadvisers, it may adjust allocations among the Subadvisers or make recommendations to the Board of Directors with respect to the hiring, termination or replacement of Subadvisers.NBAIM also may adjust allocations among current and future strategies and may do so, among other ways: (1) by changing the investment strategy employed by a Subadviser and/or utilizing other portfolio management personnel employed by the Subadviser or by allocating assets to be managed by portfolio management personnel employed by the Manager; (2) through the use of derivatives, such as total return swaps, to gain exposure to a strategy or customized basket of reference assets selected by NBAIM or a third party; and/or (3) by investing the Fund’s assets in a wholly-owned subsidiary of the Fund or in an affiliated or unaffiliated investment company. 4 The Manager retains investment discretion to invest Fund assets directly and may do so for speculative or defensive purposes.When the Manager is making direct investments for the Fund, it may invest in equity and debt securities, ETFs and affiliated and unaffiliated registered investment companies.The Manager may also use derivatives, such as put options, including purchasing puts on security indices and put spreads on indices (i.e., buying and selling an equal number of puts on the same index with differing strike prices or expiration dates), credit default swaps and futures contracts based on indices for speculative or defensive purposes. Leverage The Fund is permitted to create investment leverage through the use of certain derivative transactions, short sales and when-issued, delayed delivery and forward commitment transactions (collectively referred to herein as “Other Leverage Transactions”). The Fund may also obtain leverage using any form or combination of financial leverage instruments, including borrowings, such as borrowings through a margin facility or credit facility, the issuance of shares of preferred stock or notes and reverse repurchase agreements (collectively referred to herein as “Financial Leverage Instruments”).To the extent the Fund “covers” its obligations under Other Leverage Transactions, as described in this Prospectus, such transactions should not be treated as prohibited senior securities under the 1940 Act.However, these transactions, even if covered, may rise to a form of leverage and may create risks similar to using Financial Leverage Instruments. There is no assurance that the Fund will utilize any form or combination of Financial Leverage Instruments or enter into Other Leverage Transactions. Subject to approval of the Board of Directors in light of market conditions and other factors, as soon as practicable after completion of this offering, the Fund currently intends to utilize leverage. The Fund reserves the right to utilize leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).At times, however, the Fund may not utilize leverage.The liquidation preference of any preferred stock is not considered a liability or permanent equity. The use of Financial Leverage Instruments will leverage your investment in Common Stock. For purposes of this Prospectus, the Fund’s capital means the total assets of the Fund less all liabilities and indebtedness not representing senior securities. Leverage involves special risks. There is no assurance that the Fund will utilize leverage, or utilize it at all times, or that, if used, the Fund’s leveraging strategy will be successful. The Fund cannot assure you that the use of Financial Leverage Instruments or the use of other forms of leverage will result in a higher yield on your Common Stock. The Fund expects the fees and expenses (including any interest or distribution expenses) of any Financial Leverage Instruments used to be lower than the 5 yields on the additional securities that the Fund would purchase with the proceeds of the leverage.So long as the net rate of return on the Fund’s investments purchased with the proceeds of the leverage exceeds the fees and expenses payable on the Financial Leverage Instruments, such excess return will be available to pay higher distributions to holders of Common Stock (“Common Stockholders”).If not, the use of Financial Leverage Instruments could reduce the return to Common Stockholders.In the latter case, the Fund may nevertheless determine to maintain its leveraged position if it expects that the long-term benefits to the Common Stockholders of maintaining the leveraged position will outweigh the current reduced return. Under the 1940 Act, the Fund may use leverage by (1) issuing preferred stock, so long as after their issuance, their liquidation preference plus the Fund’s aggregate indebtedness, does not exceed 50% of the Fund’s capital, including the amounts obtained through leverage, and (2) by issuing notes, borrowing money or issuing other debt securities in amounts up to 33 1/3% of the Fund’s capital, including the amounts obtained through leverage.The guidelines of rating agencies that issue ratings on any Financial Leverage Instruments, including preferred stock or notes, may impose asset coverage or portfolio composition requirements on the Fund that are more stringent than those imposed on the Fund by the 1940 Act.During periods in which the Fund is using Financial Leverage Instruments, the fees paid to NB Management will be higher than if the Fund did not use such leverage because the fees paid will be calculated on the basis of the Fund’s Managed Assets (as defined below), which include the proceeds from any such leverage, including the issuance of preferred stock or notes, or the amount of any borrowings.Therefore, NB Management has a financial incentive for the Fund to utilize Financial Leverage Instruments, which may create a conflict of interest between NB Management and the Common Stockholders.The Fund will pay, out of assets attributable to the Common Stockholders, any costs and expenses relating to the issuance and maintenance of any outstanding Financial Leverage Instruments, as well as any fees and expenses of redeeming or unwinding them. The NAV of the Common Stock will be reduced by the underwriting fees and issuance costs of any Financial Leverage Instruments.Once Financial Leverage Instruments are used, the NAV and market price of the Common Stock and the yield to Common Stockholders will be more volatile. See “Use of Leverage,” “Description of Shares—Preferred Stock” and “Risks—Risks of Leverage.” Interest Rate Transactions In connection with the Fund’s potential use of leverage or for other reasons, the Fund may seek to hedge the interest rate risks associated with the leverage through interest rate swaps, caps or other derivative transactions. These transactions involve investment techniques and risks different from those associated with portfolio transactions in securities.There is no assurance that 6 any interest rate hedging transactions, if undertaken, will be successful and such transactions may adversely affect the Fund’s achievement of its investment objective and could enhance or harm the overall performance of the Fund.See “Use of Leverage” and “Interest Rate Transactions.” Distributions on Common Stock Currently, the Fund intends to make regular quarterly cash distributions to Common Stockholders at a fixed rate per share of Common Stock, to be determined based on the projected performance of the Fund after its launch, subject to adjustment from time to time (“Level-Rate Distribution Policy”). The Level-Rate Distribution Policy may require certain distributions to be recharacterized as a return of capital. The initial distribution is expected to be declared approximately [] days, and paid approximately [] to [] days, from the completion of this offering of Common Stock, depending on market conditions and operations. The Fund has exemptive relief from the Securities and Exchange Commission (“SEC”) to permit it to adopt a managed distribution policy (“Managed Distribution Policy”). Pursuant to a Managed Distribution Policy, the Fund could make regular cash distributions to Common Stockholders, at a fixed rate per share of Common Stock or at a fixed percentage of its NAV, that may include periodic distributions of net long- and short-term capital gains or, in certain instances, return of capital. If the Board determines to adopt a Managed Distribution Policy, the Fund would terminate its Level-Rate Distribution Policy. The distribution rate that the Fund pays on its Common Stock will depend on a number of factors, including the level of investment income received by the Fund, the Fund’s fees and expenses payable on any Financial Leverage Instruments and other Fund fees and expenses.As portfolio and market conditions change, the rate of distributions on the Common Stock and the Fund’s distribution policy could be adjusted upward or downward from time to time.There is no assurance the Fund will make this distribution or continue to pay regular distributions or that it will do so at a particular rate. If you hold your Common Stock directly with the Fund, unless you elect to receive distributions in cash, all of your distributions will be automatically reinvested in additional shares of Common Stock under the Distribution Reinvestment Plan (“DRIP”). See “Distributions” and “Distribution Reinvestment Plan.” Neuberger Berman NB Management will serve as the investment manager of the Fund.Subject to the general supervision of the Board, NB Management is responsible for managing, either directly or through others selected by it, the investment 7 activities of the Fund and the Fund’s business affairs and other administrative matters.NB Management will receive a fee, payable monthly, in a maximum annual amount equal to []% of the Fund’s average daily total assets minus liabilities other than the aggregate indebtedness entered into for purposes of leverage (“Managed Assets”).The liquidation preference of any preferred stock is not considered a liability or permanent equity. NB Management has delegated day-to-day management of the assets of the Fund to NBAIM, which is responsible for allocating the assets of the Fund to several Subadvisers.NB Management (and not the Fund) will pay a portion of the fees it receives to NBAIM in return for its services. As of [], 2014, Neuberger Berman and its affiliates had $[] billion in total assets under management and continue an asset management history that began in 1939. Subadvisers NB Management and NBAIM engage [] as Subadvisers to provide investment management services.NB Management (and not the Fund) compensates the Subadvisers out of the investment advisory fees it receives from the Fund.Each Subadviser makes investment decisions for the assets it has been allocated to manage, subject to the overall supervision of NB Management and NBAIM.NBAIM oversees the Subadvisers for compliance with the Fund’s investment objective, policies, strategies and restrictions, and monitors each Subadviser’s adherence to its investment style.The Board of Directors oversees NB Management, NBAIM and the Subadvisers, approves procedures that NB Management and NBAIM must follow in their oversight of the Subadvisers, and oversees the hiring, termination and replacement of Subadvisers recommended by the NBAIM. Listing and Symbol The Fund expects to list its Common Stock on the [] under the symbol “[].”See “Description of Shares—Common Stock.” Custodian and Transfer Agent [] will serve as custodian of the Fund’s assets.[] will serve as the Fund’s transfer agent. See “Custodian and Transfer Agent.” Special Risk Considerations Newly Organized. The Fund is a newly organized, diversified, closed-end management investment company with no history of operations or history of public trading. Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Market Risk. Your Common Stock at any point in time may be worth less than what you initially invested, even after taking into account the reinvestment of Fund dividends and other distributions (collectively, “Distributions”).Your 8 investment in Common Stock will represent an indirect investment in the assets owned by the Fund, substantially all of which currently trade in the over-the-counter markets.The market value of your Common Stock may trade at a discount to the Fund’s NAV per share. The value of the Fund’s portfolio securities will fluctuate, sometimes rapidly and unpredictably.The Fund currently intends to utilize leverage, which magnifies market risk. An investment in Common Stock is not intended to constitute a complete investment program and should not be viewed as such.The Fund is primarily a long-term investment vehicle and should not be used for short-term trading.See “Risks—Market Price Discount From Net Asset Value of Shares” and “Use of Leverage.” Multi-Manager Risk. Fund performance is dependent upon the success of the Manager and the Subadvisers in implementing the Fund’s investment strategy in pursuit of its objective.To a significant extent, the Fund’s performance will depend on the success of the Manager in allocating the Fund’s assets to the Subadvisers and its selection and oversight of the Subadvisers.The Subadvisers’ investment styles may not always be complementary, which could adversely affect the performance of the Fund.A Subadviser’s strategy may be out of favor at any time.In addition, because each Subadviser makes its trading decisions independently, it is possible that the Subadvisers may purchase or sell the same security at the same time without aggregating their transactions or hold long and short positions in the same security at the same time.This may cause additional brokerage and other expenses and the Fund may incur losses as a result.Some Subadvisers have little experience managing registered investment companies which, unlike the hedge funds these Subadvisers have been managing, are subject to certain legal and tax-related restrictions on their investments or operations. In the absence of exemptive relief from Section 15 of the 1940 Act, when a new Subadviser is proposed for the Fund, stockholders will be required to approve the subadvisory agreement with that Subadviser. Similarly, if an existing subadvisory agreement were to be amended in any material respect, stockholders would be required to approve the change.Moreover, if a subadvisory agreement were “assigned” as a result of a change in control of a Subadviser, the stockholders would be required to approve retaining the existing Subadviser.In all of these instances, the need for stockholder approval requires the Fund to call and hold a stockholder meeting, create and distribute proxy materials, and solicit votes from stockholders, and generally necessitates the retention of a proxy solicitor. Obtaining stockholder approval may be a time-intensive, expensive and slow process. There are inherent delays in holding stockholder meetings, including those associated with the attendant difficulty in obtaining the necessary quorums.In some cases, the Fund may be unable to obtain stockholder approval of a subadvisory agreement or amendment thereto, which may delay or prevent the Fund from gaining exposure to a management strategy that the Manager 9 deems to be advisable or in best interest of the Fund and its stockholders.Therefore, the Fund may be unable to achieve its goals. If the Fund has difficulty obtaining stockholder approval of a subadvisory agreement or amendment thereto, subsequent attempts to hire or replace Subadvisers may be more challenging.Subadvisers may become reluctant to consider entering into arrangements with the Fund if they are aware that the Fund may have difficultly obtaining stockholder approval of the subadvisory agreement or to renew or amend the subadvisory agreement in the future. Where there has been an unexpected Subadviser resignation or change in control—events that would be beyond the control of the Manager and the Fund—the Fund may be forced to operate without a particular Subadviser or with less than an optimum number of Subadvisers.The Board of Directors may approve an interim subadvisory agreement if a contract with a former Subadviser has been terminated but will only have 150 days to obtain stockholder approval for the agreement.The Fund and/or the Subadviser may be reluctant to rely on an interim agreement if it believes that 150 days will be insufficient to obtain stockholder approval.This may delay the maintenance of the former Subadviser.The sudden loss of a Subadviser could be disruptive to the operation of the Fund. The need to obtain stockholder approval of subadvisory agreements may increase the likelihood that activist investors will seek arbitrage opportunities to the detriment of other stockholders.Activist shareholders may attempt to pressure the Fund by contesting the approval of subadvisory agreements or amendments thereto or through other proxy contests or other means.Proxy contests may be expensive and may negatively impact the Fund and its stockholders because, among other things, they may increase the costs of any stockholder meeting and related solicitation, for example by necessitating additional mailings to stockholders at elevated costs.Additionally, the Board and Fund management may have to devote substantial time, attention and resources to proxy contest related matters. The Manager may be less efficient or effective at performing its job of managing the Fund’s assets by overseeing, monitoring and evaluating the Subadvisers than an adviser for an open-end fund to which the SEC has granted exemptive relief from Section 15 of the 1940 Act.The Manager may be unable to —select, supervise and evaluate of the Subadvisers without incurring unnecessary delays or expenses. Anti-Takeover Provisions. The Fund’s Articles of Incorporation (the “Articles”) and Bylaws include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund.These provisions include: (1) super-majority vote requirements for certain transactions; (2) limitations on derivative actions by stockholders and 10 restrictions on the forumfor litigation in actions against the Fund; and (3) limitations on the ability of stockholders to own, and possible forfeiture amounts, in excess of (a) 9.8% of Common Stock or any other class or series of the Fund’s capital stock that the Board may designate or (b) 9.8% of the aggregate of all Common Stock and such other classes or series of the Fund’s capital stock so designated by the Board.If the Fund were converted to open-end status, the Fund would have to redeem any Financial Leverage Instruments issued.The Fund has opted in to the Maryland Business Combination Act, which in general prohibits an interested stockholder (a stockholder that holds 10% or more of the voting power of the outstanding stock of the corporation) of a Maryland corporation from engaging in a business combination with the corporation for a period of five years after the most recent date on which the interested stockholder became an interested stockholder. The Fund has also adopted other anti-takeover measures. Holders of Common Stock may therefore be less likely to experience the temporary increase in stock price that often accompanies an attempted take-over, merger, or open-ending. See “Anti-Takeover and Other Provisions in the Articles of Incorporation.” Asset Allocation Risk.The Fund’s investment performance depends upon how its assets are allocated and reallocated. A principal risk of investing in the Fund is that the NB Management may make less than optimal or poor asset allocation decisions. The asset classes in which the Fund seeks investment exposure can perform differently from each other at any given time (as well as over the long term), so the Fund will be affected by its allocation among equity and debt securities and currencies. If the Fund favors exposure to an asset class during a period when that asset class underperforms other asset classes, performance may suffer. Asset-Backed Securities Risk. The investment characteristics of asset-backed securities (including mortgage-backed securities) differ from those of traditional debt securities. Among the major differences are that interest and principal payments are made more frequently, usually monthly, and that principal may be prepaid at any time because the underlying loans or other assets generally may be prepaid at any time. Thus, asset-backed securities (including mortgage-backed securities) are subject to prepayment risk (the risk that the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities) and to extension risk (the risk that an issuer of a security will make principal payments slower than anticipated by the investor, thus extending the securities’ duration) to a greater degree than many other debt securities. Because mortgage derivatives and structured securities have embedded leverage features, small changes in interest rates or prepayment rates may cause large and sudden price movements. Mortgage derivatives can also become illiquid and hard to value in declining markets.Asset-backed security values may also be affected by the creditworthiness of the servicing agent for the pool, the originator of the loans or receivables and any entities providing the credit enhancement.In certain 11 instances, the credit risk can be reduced by third-party guarantees or other forms of credit support.In addition, the Fund’s level of investment in asset-backed securities of a particular type or issued or guaranteed by affiliated obligors, serviced by the same servicer or backed by underlying collateral located in a specific geographic region, may subject the Fund to additional risk.Asset-backed securities have structure risk due to a unique characteristic known as early amortization, or early payout, risk.Built into the structure of most asset-backed securities are triggers for early payout, designed to protect investors from losses.These triggers are unique to each transaction and can include a significant rise in defaults on the underlying loans, a sharp drop in the credit enhancement level or the bankruptcy of the originator.Once early amortization begins, all incoming loan payments (after expenses are paid) are used to pay investors as quickly as possible based upon a predetermined priority of payment. Bankruptcy Cases Risk.Many of the events within a bankruptcy case are adversarial and often beyond the control of the creditors. While creditors generally are afforded an opportunity to object to significant actions, there can be no assurance that a bankruptcy court would not approve actions which may be contrary to the interests of the Fund. Furthermore, there are instances where creditors and equity holders lose their ranking and priority as such if they are considered to have taken over management and functional operating control of a debtor. Generally, the duration of a bankruptcy case can only be roughly estimated. The reorganization of a company usually involves the development and negotiation of a plan of reorganization, plan approval by creditors and confirmation by the bankruptcy court. This process can involve substantial legal, professional and administrative costs to the company and the Fund; it is subject to unpredictable and lengthy delays; and during the process the company's competitive position may erode, key management may depart and the company may not be able to invest adequately. In some cases, the company may not be able to reorganize and may be required to liquidate assets. The Fund intends to invest in debt. The debt of companies in financial reorganization will in most cases not pay current interest, may not accrue interest during reorganization and may be adversely affected by an erosion of the issuer's fundamental values. Such investments can result in a total loss of principal. Investment in the debt of financially distressed companies domiciled outside the U.S. involves additional risks. Bankruptcy law and process may differ substantially from that in the U.S., resulting in greater uncertainty as to the rights of creditors, the enforceability of such rights, reorganization timing and the classification, seniority and treatment of claims. In certain developing countries, although bankruptcy laws have been enacted, the process for reorganization remains highly uncertain. U.S. bankruptcy law permits the classification of "substantially similar" claims in determining the classification of claims in a reorganization for purpose of voting on a plan of reorganization. Because the standard for classification is vague, there exists a significant risk that the Fund's influence with respect to a class of securities can be lost by the inflation of the number and the amount of claims in, or other gerrymandering of, the class. In addition, certain administrative costs 12 and claims that have priority by law over the claims of certain creditors (for example, claims for taxes) may be quite high. Furthermore, there are instances where creditors and equity holders lose their ranking and priority as such when they take over management and functional operating control of debtor. In those cases where the Fund, by virtue of such action, is found to exercise "domination and control" of a debtor, the Fund may lose its priority if the debtor can demonstrate that its business was adversely impacted or other creditors and equity holders were harmed by the Fund. The Manager or a Subadviser, on behalf of the Fund, may elect to serve on creditors' committees, equity holders' committees or other groups to ensure preservation or enhancement of the Fund position as a creditor or equity holder. A member of any such committee or group may owe certain obligations generally to all parties similarly situated that the committee represents. If the Manager or a Subadviser concludes that its obligations owed to the other parties as a committee or group member conflict with its duties owed to the Fund, it will resign from that committee or group, and the Fund may not realize the benefits, if any, of participation on the committee or group. In addition, and as discussed above, if the Fund is represented on a committee or group, it may be restricted or prohibited under applicable law from disposing of its investments in such company while it continues to be represented on such committee or group.The Fund may purchase creditor claims subsequent to the commencement of a bankruptcy case. Under judicial decisions, it is possible that such purchase may be disallowed by the bankruptcy court if the court determines that the purchaser has taken unfair advantage of an unsophisticated seller, which may result in the rescission of the transaction (presumably at the original purchase price) or forfeiture by the purchaser. Call Risk. Some debt securities allow the issuer to call them for early repayment.Issuers of such securities will often call them when interest rates are low or declining.To the extent this occurs, the Fund may not benefit fully from the increase in market value that other debt securities experience when rates decline.In addition, the Fund likely would have to reinvest the proceeds of the payoff at current yields, which will likely be lower than those paid by the callable security that was paid off. Below investment grade securities frequently have call features that allow the issuer to redeem the security at dates prior to its stated maturity at a specified price (typically greater than par) only if certain prescribed conditions are met (“call protection”). An issuer may redeem a below investment grade security if, for example, the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer.For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Fund, prepayment risk may be enhanced.The capital appreciation potential of a debt security will be reduced because the price of a callable debt security may not rise much above the price at which the issuer may call the security. 13 Capital Risk.As a closed-end management company, the Fund raises capital primarily through an initial public offering (“IPO”).There can be no assurance as to the amount of capital that will be raised in the Fund’s IPO and the amount of capital raised may be insufficient to implement or maintain all the investment strategies at the asset levels that the Manager deems to be advisable or in the best interest of the Fund and its stockholders.Closed-end funds typically do not issue new shares (other than with respect to reinvested distributions) after their initial public offerings.The Manager will not have daily inflows of cash from new investors and soif the proceeds of the initial public offering are small or if a Subadviser’s performance is poor and the Fund loses money, the Fund will not be able to easily raise additional capital to support or maintain its investment strategies.As a result, the Fund may be forced to operate without the optimum mix or scale of investment strategies. Catalyst Risk. Investing in companies in anticipation of a catalyst carries the risk that certain of such catalysts may not happen or the market may react differently than expected to such catalysts, in which case the Fund may not realize gains and could experience losses. Furthermore, a catalyst, such as a pending restructuring or spin-off, may be renegotiated, terminated or involve a longer time frame than originally contemplated, in which case the Fund may experience losses. In addition, certain catalysts, such as companies emerging from bankruptcy or restructurings resulting from bankruptcy, carry additional risks and the securities of such companies may be more likely to lose value than the securities of more financially stable companies. It also may be difficult to obtain complete financial information about companies involved in certain situations and management of such companies may be addressing a situation with which it has little experience. Certain Affiliations. Until the underwriting syndicate is broken in connection with the initial public offering of the Common Stock, the Fund will be precluded from effecting principal transactions with brokers who are members of the syndicate. Collateralized Loan Obligations (“CLOs”). CLOs are trusts or other special purpose entities that are backed by a pool of loans. Such loans may include domestic and foreign senior secured loans, senior unsecured loans and subordinate corporate loans, some of which may be below investment grade or equivalent unrated loans. CLOs issue classes or “tranches” that vary in risk and yield, and may experience substantial losses due to actual defaults, decrease of market value due to collateral defaults and disappearance of subordinate tranches, market anticipation of defaults, and investor aversion to CLO securities as a class. The risks of investing in CLOs depend largely on the type of the underlying loans and the tranche of the CLO in which the Fund invests. In addition to the general risks associated with fixed-income securities discussed herein, CLOs carry additional risks, including: (i) the possibility that distributions from collateral securities will not be adequate to make interest or 14 other payments; (ii) the quality of the collateral may decline in value or default; (iii) the possibility that the CLO securities are subordinate to other classes; and (iv) the complex structure of the security may not be fully understood at the time of investment and may produce disputes with the issuer or unexpected investment results. The credit quality of CLOs depends primarily upon the quality of the underlying assets and the level of credit support and/or enhancement provided. The underlying assets (e.g., loans) of CLOs are subject to prepayments, which shorten the weighted average maturity and may lower the return of CLOs. If the credit support or enhancement is exhausted, losses or delays in payment may result if the required payments of principal and interest are not made. The transaction documents relating to the issuance of CLOs may impose eligibility criteria on the assets of the issuing SPV, restrict the ability of the investment manager to trade investments and impose certain portfolio-wide asset quality requirements. These criteria, restrictions and requirements may limit the ability of the SPV’s investment manager to maximize returns on the CLOs. In addition, other parties involved in structured products, such as third party credit enhancers and investors in the rated tranches, may impose requirements that have an adverse effect on the returns of the various tranches of CLOs. Furthermore, CLO transaction documents generally contain provisions that, in the event that certain tests are not met (generally interest coverage and over-collateralization tests at varying levels in the capital structure), proceeds that would otherwise be distributed to holders of a junior tranche must be diverted to pay down the senior tranches until such tests are satisfied. Failure (or increased likelihood of failure) of a CLO to make timely payments on a particular tranche will have an adverse effect on the liquidity and market value of such tranche. Payments to holders of CLOs may be subject to deferral. If cash flows generated by the underlying assets are insufficient to make all current and, if applicable, deferred payments on the CLOs, no other assets will be available for payment of the deficiency and, following realization of the underlying assets, the obligations of the issuer to pay such deficiency will be extinguished. The value of CLO securities also may change because of changes in the market’s perception of the creditworthiness of the servicing agent for the pool, the originator of the pool, or the financial institution or fund providing the credit support or enhancement. Furthermore, the leveraged nature of each subordinated class may magnify the adverse impact on such class of changes in the value of the assets, changes in the distributions on the assets, defaults and recoveries on the assets, capital gains and losses on the assets, prepayment on the assets and availability, price and interest rates of the assets. CLOs are limited recourse, may not be paid in full and may be subject to up to 100% loss. CLOs are typically privately offered and sold, and thus are not registered under the securities laws. As a result, investments in CLOs may be characterized by the Fund as illiquid securities; however, an active dealer market may exist which would allow such securities to be considered liquid in some circumstances. 15 Confidential Information Risk. In managing the Fund, the Manager and the Subadvisers may from time to time have the opportunity to receive material, non-public information (“Confidential Information”) about the issuers of certain investments, including, without limitation, senior floating rate loans, other bank loans and related investments being considered for acquisition by the Fund or held in the Fund’s portfolio. For example, a bank issuer of privately placed senior floating rate loans considered by the Fund may offer to provide the Manager with financial information and related documentation regarding the bank issuer that is not publicly available. Pursuant to applicable policies and procedures, the Manager may (but is not required to) seek to avoid receipt of Confidential Informationfrom the issuer so as to avoid possible restrictions on its ability to purchase and sell investments on behalf of the Fund and other clients to which such Confidential Information relates (e.g., other securities issued by the bank used in the example above). In such circumstances, the Fund (and other Manager clients) may be disadvantaged in comparison to other investors, including with respect to the price the Fund pays or receives when it buys or sells an investment. Further, the Manager’s and the Fund’s abilities to assess the desirability of proposed consents, waivers or amendments with respect to certain investments may be compromised if they are not privy to available Confidential Information. The Manager may also determine to receive such Confidential Information in certain circumstances under its applicable policies and procedures. If the Manager intentionally or unintentionally comes into possession of Confidential Information, it may be unable, potentially for a substantial period of time, to purchase or sell investments to which such Confidential Information relates. Conflicts of Interest. Actual or apparent conflicts of interest may arise when a the Manager or a Subadviser has day-to-day management responsibilities with respect to more than one fund or other account. The management of multiple funds and accounts (including proprietary accounts) may give rise to actual or potential conflicts of interest if the funds and accounts have different or similar objectives, benchmarks, time horizons, and fees, as the Subadviser must allocate his time and investment ideas across multiple funds and accounts. A Subadviser may execute transactions for another fund or account that may adversely impact the value of securities held by the Fund, and that may include transactions that are directly contrary to the positions taken by the Fund. For example, a Subadviser may engage in short sales of securities for another account that are the same type of securities in which the Fund also invests. In such case, the Subadviser could be seen as harming the performance of the Fund for the benefit of the account engaging in short sales if the short sales cause the market value of the securities to fall. Additionally, if a Subadviser identifies a limited investment opportunity that may be suitable for more than one fund or other account, the Fund may not be able to take full advantage of that opportunity. If one account were to buy or sell portfolio securities shortly before another account bought or sold the same securities, it could affect the price paid or received by the second 16 account. Securities selected for funds or accounts other than the Fund may outperform the securities selected for the Fund.Finally, a conflict of interest may arise if the a Subadviser has a financial incentive to favor one account over another, such as a performance-based management fee that applies to one account but not all funds or accounts for which the Subadviser is responsible. NB Management, NBAIM, the Subadvisers and the Fund have adopted certain compliance procedures that are designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. In certain cases, such as where multiple client accounts are seeking the purchase the same security, such procedures can help assure that all accounts are treated fairly, but cannot alleviate the basic problem caused when there are insufficient securities available to satisfy all of the accounts. Convertible Security Risk. Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar credit quality because of the potential for capital appreciation.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.However, a convertible security’s market value also tends to reflect the market price of the common stock of the issuing company, particularly when that stock price is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price or exchange ratio at which the convertible security can be converted or exchanged for the underlying common stock.As the market price of the underlying common stock declines below the conversion price, the price of the convertible security tends to be increasingly influenced more by the yield of the convertible security.Thus, it may not decline in price to the same extent as the underlying common stock.In the event of a liquidation of the issuing company, holders of convertible securities would be paid before that company’s common stockholders.Consequently, an issuer’s convertible securities generally entail less risk than its common stock.However, convertible securities fall below debt obligations of the same issuer in order of preference or priority in the event of a liquidation and are typically unrated or rated lower than such debt obligations.A convertible security may be subject to redemption at the option of the issuer at a price established in the security’s governing instrument. If a convertible security held by the Fund is called for redemption, the Fund will be required to convert it into the underlying common stock, sell it to a third party or permit the issuer to redeem the security. Any of these actions could have an adverse effect on the Fund’s ability to achieve its investment objectives. The Fund may invest in synthetic convertible securities, which are created through a combination of separate securities that possess the two principal characteristics of a traditional convertible security, i.e., an income-producing security (“income-producing component”) and the right to acquire an equity security (“convertible component”). A holder of a synthetic convertible security 17 faces the risk of a decline in the price of the security or the level of the indexinvolved in the convertible component, causing a decline in the value of the security or instrument, such as a call option or warrant, purchased to create the synthetic convertible security. Should the price of the stock fall below the exercise price and remain there throughout the exercise period, the entire amount paid for the call option or warrant would be lost. Because a synthetic convertible security includes the income-producing component as well, the holder of a synthetic convertible security also faces the risk that interest rates will rise, causing a decline in the value of the income-producing instrument. Synthetic convertible securities are also subject to the risks associated with derivatives. Counterparty Risk. The Fund will be subject to various risks, including credit risk, with respect to counterparties in connection with certain types of investment transactions, including transactions in certain options and other derivatives (such as interest rate swaps). If a counterparty becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery (including recovery of any collateral it has provided to the counterparty) in a dissolution, assignment for the benefit of creditors, liquidation, winding-up, bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.In addition, in the event of the insolvency of a counterparty to a derivative transaction, the derivative transaction would typically be terminated at its fair market value. If the Fund is owed this fair market value in the termination of the derivative transaction and its claim is unsecured, the Fund will be treated as a general creditor of such counterparty, and will not have any claim with respect to any underlying security or asset. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Concentrations of derivatives in any one counterparty would subject the Fund to an additional degree of risk with respect to defaults by such counterparty. The Fund’s investments in the OTC derivatives market introduce counterparty risk due to the possibility that the dealer providing the derivative or other product will fail to timely perform its payment and other obligations. The Fund’s investments in the futures markets also introduce the risk that its futures commission merchant (“FCM”) could default on an obligation set forth in an agreement between the Fund and the FCM, including the FCM’s obligation to return margin posted in connection with the Fund’s futures contracts.Certain entities that have served as counterparties in the markets for these transactions have recently incurred significant losses and financial hardships, including bankruptcy, as a result of exposure to sub-prime mortgages and other lower quality credit investments that have experienced recent defaults or otherwise suffered extreme credit deterioration. As a result, such hardships have reduced these entities’ capital and called into question their continued ability to perform their obligations under such transactions. By using derivatives or other transactions, the Fund assumes the risk that its counterparties could experience 18 similar financial hardships. In the event of insolvency of a counterparty, the Fund may sustain losses or be unable to liquidate a derivatives position.In the event that the Fund enters into a derivative transaction with a counterparty that subsequently becomes insolvent or becomes the subject of a bankruptcy case, the derivative transaction may be terminated in accordance with its terms and the Fund’s ability to realize its rights under the derivative instrument and its ability to distribute the proceeds could be adversely affected. Credit Rating Agency Risk. Credit ratings are determined by credit rating agencies such as Standard & Poor’s Ratings Group (“S&P”), Fitch Ratings Ltd. (“Fitch”), or Moody’s Investors Service, Inc. (“Moody’s”), and are only the opinions of such entities. Ratings assigned by a rating agency are not absolute standards of credit quality and do not evaluate market risk or the liquidity of securities. Any shortcomings or inefficiencies in credit rating agencies’ processes for determining credit ratings may adversely affect the credit ratings of securities held by the Fund and, as a result, may adversely affect those securities’ perceived or actual credit risk. In the wake of the financial crisis, some rating agencies have begun applying more stringent criteria, with the result that some securities are being downgraded.A rating may become stale in that it fails to reflect changes in an issuer’s financial condition.Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality.Rating agencies may fail to make timely credit ratings in response to subsequent events. Credit Risk. Credit risk is the risk that an issuer of a debt security becomes unwilling or unable to meet its obligation to make interest and principal payments when due. In general, lower-rated debt securities carry a greater degree of credit risk and the prices of such securities are more sensitive to negative developments, such as a decline in the issuer's revenues or a general economic downturn, than are the prices of higher-rated debt securities. Debt securities of below investment grade are predominantly speculative with respect to the issuer's capacity to pay interest and repay principal when due and therefore involve a greater risk of default. If the recent adverse conditions in the credit markets continue to adversely affect the broader economy, the credit quality of issuers of debt securities in which the Fund may invest would be more likely to decline, all other things being equal. With respect to the Fund's investments in loans, while a senior position in the capital structure of a borrower may provide some protection from credit risk, losses may still occur because the market value of a loans is affected by the creditworthiness of borrowers and by general economic and specific industry conditions. If rating agencies lower their ratings of debt securities in the Fund’s portfolio, the value of those obligations could decline, which could reduce the asset coverage on any Financial Leverage Instruments used by the Fund and negatively impact the rating agencies’ ratings of such Financial Leverage Instruments and increase the fees and expenses that the Fund must pay on such Financial Leverage Instruments. Even if an issuer does not actually default, adverse changes in the 19 issuer’s financial condition, management performance, management changes, labor relations, collapse of key suppliers of customers, material changes in overhead, financial leverage or a reduced demand for the issuer’s goods and services, or factors affecting the industry in which a particular issuer operates (such as competition or technological advances) and changes in general social, economic or political conditions, may negatively affect its credit rating or presumed creditworthiness. These developments would adversely affect the market value of the issuer’s obligations and, correspondingly, the NAV of the Fund.Entities providing credit or liquidity support also can be affected by these types of changes. For mortgage-backed securities, credit risk involves two types: delinquency and default. Delinquency refers to interruptions in the payment of interest and principal. Default refers to the potential for unrecoverable principal loss from the sale of foreclosed collateral or the Fund's inherent right to forgive principal or modify a debt instrument. For MBS, factors contributing to these risks include the effects of general and local economic conditions on home values, the financial conditions of homeowners and other market factors. Creditors' Rights and Enforceability of Security. The Fund's investments may be subject to various laws for the protection of creditors in the jurisdictions of incorporation of the issuers or borrowers and, if different, the jurisdictions from which they conduct business and in which they hold assets, which may adversely affect an issuer's or borrower's ability to make payment in full or on a timely basis. These insolvency considerations will differ depending on the country in which an obligor or its assets are located and may differ depending on the legal status of the obligor. Additionally, the Fund, as a creditor, may experience less favorable treatment under different insolvency regimes than in the UK or the United States, including where it seeks to enforce any security it may hold as a creditor. Deflation Risk. Deflation risk is the risk that prices throughout the economy decline over timethe opposite of inflation. Deflation may have an adverse affect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Derivatives Risk. A derivative is a financial contract whose value depends on, or is derived from, changes in the value of one or more underlying assets, reference rates, indexes (or relationship between two indexes) or events. In connection with the Fund’s anticipated use of leverage, the Fund may seek to hedge the interest rate risks associated with the leverage through interest rate swaps, caps or other derivative transactions.The Fund’s use of derivatives involves risks different from, and in some respects greater than, the risks associated with directly investing in more traditional investments, such as stocks and bonds. If the Fund invests in a derivative instrument, it could lose more than the principal amount invested.Derivatives can increase portfolio turnover and transaction 20 costs.Additionally, the use of derivatives may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market value, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell.Derivatives can be highly complex and may perform in ways unanticipated by the Manager or a Subadviser. The Fund’s use of derivatives involves the risk that the other party to the derivative contract will fail to make required payments or otherwise to comply with the terms of the contract. Derivatives can create investment leverage and may be highly volatile, and the Fund could lose more than the amount it invests. Derivatives may be difficult to value and may at times be highly illiquid, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price. Assets segregated to cover these transactions may decline in value and are not available to meet redemptions. The Fund’s use of derivatives may increase the amount and affect the timing and character of taxable distributions payable to stockholders. Also, suitable derivative transactions may not be available in all circumstances. There can be no assurance that the Fund will engage in derivative transactions to reduce exposure to other risks when that might be beneficial. The Fund may be required to enter into derivatives transactions via exchanges and clearing organizations. Because the Fund is not a member of a clearing organization, if the Fund is required by the SEC or the CFTC to centrally clear a derivative, the Fund would need to enter into clearing documentation with a member of a clearing organization, a process that would introduce counterparty risk to the Fund, which is described in greater detail below. While unlikely, the Fund would also be exposed to the risk that a clearing organization could experience financial difficulty that would result in losses to the Fund in the event that the prudential measures taken by the clearing organization are insufficient. The Fund will likely be required to segregate assets to cover its obligations relating to its purchase of derivative instruments in a manner that satisfies contractual undertakings and regulatory requirements with respect to the derivatives. The Fund will set aside liquid assets in an amount equal to the Fund’s daily marked-to-market obligation under futures contracts that are contractually required to cash settle. For futures contracts that are not contractually required to cash settle, the Fund must set aside liquid assets equal to such contracts’ full notional value (generally, the total numerical value of the asset underlying a futures contract at the time of valuation) while the positions are open. By setting aside assets equal to only its obligations under cash-settled futures contracts, the Fund may use derivatives to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts, which may create an effect on the Fund similar to leverage. Derivatives are subject to additional risks, such as credit risk, legal risk, leverage risk, liquidity risk, correlation risk, index risk, systemic risk, volatility risk, interest rate risk, counterparty risk and management risk.Moreover, derivatives 21 raise certain tax, legal, regulatory and accounting issues that may not be presented by investments in securities, and there is some risk that certain issues could be resolved in a manner that could adversely impact the performance of the Fund. ● Credit Risk. The counterparty in a derivative transaction may be unable to honor its financial obligation to the Fund, or the reference entity in a derivative may not be able to honor its financial obligations. In particular, derivatives traded in over-the-counter (“OTC”) markets often are not guaranteed by an exchange or clearing corporation and often do not require payment of margin, and to the extent that the Fund has unrealized gains in such instruments or has deposited collateral with its counterparties the Fund is at risk that its counterparties will become bankrupt or otherwise fail to honor its obligations. ● Legal Risk. Legal risk is the risk of loss caused by the unenforceability of a party's obligations under the derivative. While a party seeking price certainty agrees to surrender the potential upside in exchange for downside protection, the party taking the risk is looking for a positive payoff. Despite this voluntary assumption of risk, a counterparty that has lost money in a derivative transaction may try to avoid payment by exploiting various legal uncertainties about certain derivative products. ● Leverage Risk. Leverage risk is the risk associated with certain types of investments or trading strategies (such as, for example, borrowing money to increase the amount of investments) that relatively small market movements may result in large changes in the value of an investment. Certain transactions in derivatives (such as futures transactions or sales of put options) involve substantial leverage risk and may expose the Fund to potential losses that exceed the amount originally invested by the Fund. When the Fund engages in such a transaction, the Fund will deposit in a segregated account liquid assets with a value at least equal to the Fund’s exposure, on a mark-to-market basis, to the transaction (as calculated pursuant to requirements of the SEC). Such segregation will ensure that the Fund has assets available to satisfy its obligations with respect to the transaction, but will not limit the Fund’s exposure to loss. ● Liquidity Risk. Certain securities may be difficult or impossible to sell at the time that the Fund would like or at the price that the Fund as seller believes the security is currently worth. There can be no assurance that, at any specific time, either a liquid secondary market will exist for a derivative or the Fund will otherwise be able to sell such instrument at an acceptable price. It may, therefore, not be 22 possible to close a position in a derivative without incurring substantial losses, if at all. The absence of liquidity may also make it more difficult for the Fund to ascertain a market value for such instruments. Although both OTC and exchange-traded derivatives markets may experience a lack of liquidity, certain derivatives traded in OTC markets, including indexed securities, swaps and OTC options, involve substantial liquidity risk. The illiquidity of the derivatives markets may be due to various factors, including congestion, disorderly markets, limitations on deliverable supplies, the participation of speculators, government regulation and intervention, and technical and operational or system failures. In addition, the liquidity of a secondary market in an exchange-traded derivative contract may be adversely affected by “daily price fluctuation limits” established by the exchanges which limit the amount of fluctuation in an exchange-traded contract price during a single trading day. Once the daily limit has been reached in the contract, no trades may be entered into at a price beyond the limit, thus preventing the liquidation of open positions. Prices have in the past moved beyond the daily limit on a number of consecutive trading days. If it is not possible to close an open derivative position entered into by the Fund, the Fund would continue to be required to make daily cash payments of variation margin in the event of adverse price movements. In such a situation, if the Fund has insufficient cash, it may have to sell portfolio securities to meet daily variation margin requirements at a time when it may be disadvantageous to do so. ● Correlation Risk. Changes in the value of a derivative may not match the changes in the value of the portfolio holdings that are being hedged or of the particular market or security to which the Fund seeks exposure through the use of the derivative. There are a number of factors which may prevent a derivative instrument from achieving the desired correlation (or inverse correlation) with an underlying asset, rate or index, such as the impact of fees, expenses and transaction costs, the timing of pricing, and disruptions or illiquidity in the markets for such derivative instrument. ● Index Risk. If the derivative is linked to the performance of an index, it will be subject to the risks associated with changes in that index. If the index changes, the Fund could receive lower interest payments or experience a reduction in the value of the derivative to below the price that the Fund paid for such derivative. Certain indexed securities, including inverse securities (which move in an opposite direction to the index), may create leverage, to the extent that they increase or decrease in value at a rate that is a multiple of the changes in the applicable index. 23 ● Systemic or "Interconnection" Risk. Systemic or interconnection risk is the risk that a disruption in the financial markets will cause difficulties for all market participants, including that a disruption in one market will spill over into other markets, perhaps creating a chain reaction. Much of the OTC derivatives market takes place among the OTC dealers themselves, thus creating a large interconnected web of financial obligations. This interconnectedness raises the possibility that a default by one large dealer could create losses for other dealers and destabilize the entire market for OTC derivative instruments. ● Volatility Risk. The Fund’s use of derivatives may reduce income or gain and/or increase volatility. Volatility is defined as the characteristic of a security, an index or a market to fluctuate significantly in price over a defined time period. The Fund could suffer losses related to its derivative positions as a result of unanticipated market movements, which losses are potentially unlimited. ● Over-the-Counter Trading Risk. The derivative instruments that may be purchased or sold by the Fund may include instruments not traded on an exchange. The risk of nonperformance by the counterparty to an instrument may be greater than, and the ease with which the Fund can dispose of or enter into closing transactions with respect to an instrument may be less than, the risk associated with an exchange-traded instrument. In addition, significant disparities may exist between “bid” and “asked” prices for derivative instruments that are not traded on an exchange. The absence of liquidity may make it difficult or impossible for the Fund to sell such instruments promptly at an acceptable price. Derivative instruments not traded on exchanges also are not subject to the same type of government regulation as exchange-traded instruments, and many of the protections afforded to participants in a regulated environment may not be available in connection with the transactions. Because derivatives traded in OTC markets generally are not guaranteed by an exchange or clearing corporation and generally do not require payment of margin, to the extent that the Fund has unrealized gains in such instruments or has deposited collateral with its counterparties the Fund is at risk that its counterparties will become bankrupt or otherwise fail to honor its obligations. The risks of specific types of derivative instruments are listed below. ● Contracts for Differences. Unlike futures and options contracts, contracts for difference can only be settled in cash and typically are 24 referenced to indices, rates or currencies. Where the Fund invests in a contract for differences it will carry the same risks as investing in a future or an option as discussed above. Transactions in contracts for differences may also have a contingent liability and the risks of this are discussed below. ● Credit-Linked Notes.Credit-linked notes (“CLNs”) are debt obligations that are structured so that their performance is linked to that of an underlying bond or other debt obligation (a “reference asset”), normally by means of an embedded or underlying credit default swap. They may be highly volatile and are subject to the credit risk of both the issuer of the CLN and the issuer of the reference assets. They also are subject to currency risk, liquidity risk, valuation risk, the other risks of a credit default swap, and potential conflicts of interest with the CLN issuer or sponsor. ● Futures and Forward Contracts, including NDFs. Futures and forward contracts, including NDFs, are derivative instruments pursuant to a contract with a counterparty to pay a fixed price for an agreed amount of securities or other underlying assets at an agreed date or to buy or sell a specific currency at a future date at a price set at the time of the contract. Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying security, index or currency which will increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. There can be no assurance that any strategy used will succeed. Not all forward contracts, including NDFs, require a counterparty to post collateral, which may expose the Fund to greater losses in the event of a default by a counterparty. There may not be a liquid secondary market for the futures contracts. Forward currency transactions, including NDFs, include the risks associated with fluctuations in currency. Interest rate and Treasury futures contracts expose the Fund to price fluctuations resulting from changes in interest rates. The Fund could suffer a loss if interest rates rise after the Fund has purchased an interest rate futures contract or fall after the Fund has sold an interest rate futures contract. Similarly, Treasury futures contracts expose the Fund to potential losses if interest rates do not move as expected. ● Forward Contracts.The Fund bears the risk of loss of the amount expected to be received under a forward contract in the event of the default or bankruptcy of a counterparty. If such a default occurs, the Fund will have contractual remedies pursuant to the forward contract, but such remedies may be subject to bankruptcy and insolvency laws which could affect the Fund’s rights as a creditor. Forward currency 25 transactions include risks associated with fluctuations in foreign currency. ● Futures Contracts.Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying security, index or currency which will increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. There may not be a liquid secondary market for the futures contract. When the Fund purchases or sells a futures contract, it is subject to daily variation margin calls that could be substantial. If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. ● Options.There may be an imperfect correlation between the prices of options and movements in the price of the securities (or indices) hedged or used for cover which may cause a given hedge not to achieve its objective. If the Subadvisers apply a strategy at an inappropriate time or judge market conditions or trends incorrectly, options may lower the Fund’s return. ● Structured Notes.Structured notes are subject to interest rate risk and credit risk. The price of structured notes may be very volatile and they may have a limited trading market, making it difficult to value them or sell them at an acceptable price. ● Swap Agreements.Swaps may be subject to interest rate risk, market risk, counterparty risk, liquidity risk, credit risk, currency risk, hedging risk, and valuation risk. Swap agreements may involve leverage and may be highly volatile; depending on how they are used, they may have a considerable impact on the Fund’s performance. Total return and credit default swaps, including swaps on baskets of securities or indices (such as the CDX indices), are subject to performance and credit risk on the underlying assets. Total return swaps are subject to hedging risk. Interest rate swaps are subject to interest rate and credit risk. Cross-currency swaps are subject to currency risk. Swaps are highly specialized instruments that require investment techniques and risk analyses different from those associated with stocks, bonds, and other traditional investments ● Credit Default Swaps.In a credit default swap, one party (the seller) agrees to make a payment to the other party (the buyer) in the event that a “credit event,” such as a default or issuer insolvency occurs with respect to one or more underlying or “reference” bonds or other debt securities. The Fund may be either a seller or a buyer of credit 26 protection under a credit default swap. Credit default swaps may be on a single security, a basket of securities or a securities index. The purchaser pays a fee during the life of the swap. If there is a credit event with respect to a referenced debt security, the seller under a credit default swap may be required to pay the buyer the par amount (or a specified percentage of the par amount) of that security in exchange for receiving the referenced security (or a specified alternative security) from the buyer. Alternatively, the credit default swap may be cash settled, meaning that the seller will pay the buyer the difference between the par value and the market value of the defaulted bonds. If the swap is on a basket of securities (such as the CDX indices), the notional amount of the swap is reduced by the par amount of the defaulted bond, and the fixed payments are then made on the reduced notional amount. Taking a long position in (i.e., acting as the seller under) a credit default swap increases the exposure to the specific issuers. The risks of being the buyer of credit default swaps include the cost of paying for credit protection if there are no credit events, pricing transparency when assessing the cost of a credit default swap, counterparty risk, and the need to fund any delivery obligation, particularly in the event of adverse pricing when purchasing bonds to satisfy a delivery obligation. Credit default swap buyers are also subject to credit risk since the ability of the seller to make required payments is dependent on its creditworthiness. Credit default swaps are subject to credit risk on the underlying investment, liquidity risk and counterparty risk. Credit default swaps are also subject to the risk that the Fund will not properly assess the creditworthiness of the issuer of the underlying investment. If the Fund is selling credit protection, there is a risk that a credit event will occur and that the Fund will have to pay the counterparty. There is also the risk that the transaction may be closed-out at a time when the credit quality of the underlying investment has deteriorated, in which case the Fund may need to make an early termination payment. If the Fund is buying credit protection, there is the risk that no credit event will occur and the Fund will receive no benefit (other than any hedging benefit) for the premium paid. There is also the risk that the transaction may be closed-out at a time when the credit quality of the underlying investment has improved, in which case the Fund may need to make an early termination payment. ● Cross-Currency Swaps.Cross-currency swaps are subject to currency risk. They also involve exchange risk on principal and are subject to credit risk. ● Interest Rate Swaps.Interest rate swaps are subject to interest rate, credit and counterparty risk. An interest rate swap transaction could 27 result in losses if interest rates change in a manner other than as anticipated. If the counterparty fails to meet its obligations the Fund may lose money. ● Total Return Swaps.In a total return swap transaction, one party agrees to pay the other party an amount equal to the total return on a defined underlying asset such as a security or basket of securities or on referenced index during a specified period of time. In return, the other party would make periodic payments based on a fixed or variable interest rate or on the total return from a different underlying asset or index. Total return swap agreements may be used to gain exposure to price changes in an overall market or an asset. Total return swaps could result in losses if the underlying asset or index does not perform as anticipated. Total return swaps can have the potential for unlimited losses. Total return swaps are subject to counterparty risk. If the counterparty fails to meet its obligations the Fund may lose money. Total return swaps may effectively add leverage to the Fund’s portfolio because, in addition to its net assets, the Fund would be subject to investment exposure on the notional amount of the swap. Total return swaps can have the potential for unlimited losses. ● Structured Notes.Structured notes are subject to interest rate risk and to all of the risks of their underlying securities and derivatives. They are also subject to credit risk with respect both to the issuer and, if applicable, to the underlying security or borrower. If the underlying investment or index does not perform as anticipated, the structured note might pay less interest than the stated coupon payment or repay less principal upon maturity. The price of structured notes may be very volatile and they may have a limited trading market, making it difficult to value them or sell them at an acceptable price. In some cases, the Fund may enter into agreements with an issuer of structured notes to purchase minimum amounts of those notes over time. Direct Debt Instruments Risk. Direct debt includes interests in Bank Loans, notes and other interests in amounts owed to financial institutions by borrowers, such as companies and governments, including emerging market countries. The direct debt in which the Fund may invest may be rated below investment grade or, if unrated, considered by the Subadvisers to be of comparable quality. Direct debt instruments are interests in amounts owed by corporate, governmental, or other borrowers (including emerging market countries) to lenders or lending syndicates. Purchasers of loans and other forms of direct indebtedness depend primarily upon the creditworthiness of the borrower for payment of principal and interest. The borrower may be in financial distress or may default or have a right to borrow additional cash from the owners of direct debt. If the Fund does 28 not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price and yield could be adversely affected. Direct debt instruments may involve a risk of insolvency of the lending bank or intermediary. In addition, there may be fewer legal protections for owners of direct debt than conventional debt securities. Direct debt instruments may have floating interest rates.These interest rates will vary depending on the terms of the underlying loan and market conditions.Consequently, the value of direct debt instruments with floating rates held by the Fund may be expected to fluctuate less than the value of other fixed rate high-yield securities as a result of changes in the interest rate environment. Distressed and Defaulted Securities Risk. Investments in the securities of financially distressed companies involve substantial risks. These risks are often greater than those associated with below investment grade securities because of the uncertainties of investing in the issuer undergoing the financial distress. These securities may present a substantial risk of default or may be in default at the time of investment. Distressed securities frequently do not produce income while they are outstanding.The Fund may incur additional expenses to the extent it is required to seek recovery upon a default in the payment of principal of or interest on its portfolio holdings. In any reorganization or liquidation proceeding relating to a borrower or issuer, the Fund may lose its entire investment or may be required to accept cash or securities with a value less than its original investment. Any securities the Fund receives upon completion of an exchange offer or plan or reorganization may be restricted as to resale. Among the risks inherent in investments in a troubled entity is the fact that it frequently may be difficult to obtain information as to the true financial condition of such borrower or issuer, and its condition may be changing rapidly. The Subadvisers’ judgments about the credit quality of the borrower or issuer and the relative value of its securities may prove to be wrong. In certain periods, there may be little or no liquidity in the markets for these securities or instruments. In addition, the prices of such securities may be subject to periods of abrupt and erratic market movements and above-average price volatility. It may be more difficult to value such securities and the spread between the bid and asked prices of such securities may be greater than normally expected. 29 Energy Companies Risk. The revenues, income (or losses) and valuations of energy companies can fluctuate suddenly and significantly due to any one or more of the following risks: ● Midstream Risk. MLPs and other entities that provide crude oil, refined product and natural gas services are subject to supply and demand fluctuations in the markets they serve which may be impacted by a wide range of factors including fluctuating commodity prices, weather, increased conservation or use of alternative fuel sources, increased governmental or environmental regulation, depletion, rising interest rates, declines in domestic or foreign production, accidents or catastrophic events, and economic conditions, among others. ● Supply and Demand Risk. A decrease in the production of natural gas, natural gas liquids (“NGLs”), crude oil, coal or other energy commodities, a decrease in the volume of such commodities available for transportation, mining, processing, storage or distribution, or a sustained decline in demand for such commodities, may adversely impact the financial performance or prospects of energy companies. Energy companies are subject to supply and demand fluctuations in the markets they serve which will be impacted by a wide range of factors, including fluctuating commodity prices, weather, increased conservation or use of alternative fuel sources, increased governmental or environmental regulation, depletion, rising interest rates, declines in domestic or foreign production, accidents or catastrophic events and economic conditions, among others. ● Commodity Pricing Risk. MLPs, MLP-related entities and energy companies may be directly affected by energy commodity prices, especially those MLPs, MLP-related entities and energy companies which own the underlying energy commodity. Commodity prices fluctuate for several reasons, including changes in market and economic conditions, the impact of weather on demand, levels of domestic production and imported commodities, energy conservation, domestic and foreign governmental regulation and taxation and the availability of local, intrastate, interstate and international transportation systems. Volatility of commodity prices 30 which leads to a reduction in production or supply may also impact the performance of MLPs, MLP-related entities and energy companies that are solely involved in the transportation, processing, storing, distribution or marketing of commodities. Volatility of commodity prices may also make it more difficult for MLPs, MLP-related entities and energy companies to raise capital to the extent the market perceives that their performance may be directly tied to commodity prices.To the extent that MLPs have exposure to changes in commodity prices, they may enter into hedging arrangements to protect themselves from such commodity price fluctuations. These hedging arrangements may not be successful because, among other things, they may mitigate the impact of changes in commodity prices only through their expiration, and thus do not protect against long-term price movements. Further, hedging arrangements may not eliminate risks associated with basis differential risk or commodity quality risk. ● Regulatory Risk. Energy companies are subject to significant federal, state and local government regulation in virtually every aspect of their operations, including how facilities are constructed, maintained and operated, environmental and safety controls, and the prices they may charge for the products and services they provide. Various governmental authorities have the power to enforce compliance with these regulations and the permits issued under them, and violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both. For example, many state and federal environmental laws provide for civil penalties as well as regulatory remediation (sometimes with retroactive effect), thus adding to the potential liability an energy company may face. More extensive laws, regulations or enforcement policies could be enacted in the future which would likely increase compliance costs and may adversely affect the financial performance of energy companies. Certain of the Fund’s investments may be in MLPs and similar entities the operations of which are subject to Federal Energy Regulatory Commission (“FERC”) rate-making policies. Certain MLPs and similar entities, in order to comply with those policies, may require the owners of their units to be (1)individuals or entities subject to federal income taxation on the income they generate or (2)entities not subject to federal income taxation on that income, so long as all of the entity’s owners are subject to such taxation. Other existing or future MLPs or similar entities the operations of which are subject to FERC regulation may institute similar ownership requirements. ●
